DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/18/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-12 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 and 02/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, based on the provided claim language, claims 2 and 8 contains unclear limitations, so the metes and bounds of the claims cannot be ascertained and it is not clear what applicant intends to encompass. For example:
1. - The claimed terms “movement amount”, “rotation amount”, “label”, “small” are being considered broad terms that can be interpreted in several ways by one having ordinary skill in the art. Particularly, the claims movement amount of the pressure distribution, i.e., the slippage of the gripped object, is completely undefined in the claims. It is merely stated that this value is provided as a "label". The specification does not disclose any further technical details concerning the origin of the "label" either. 
Is it the slippage of the workpiece measured at the end of each trial?
Is it measured using the pressure distribution sensor? 
2. - According to claims 2 and 8, the learning section performs "supervised learning". Neither in the claims nor the specification, what is actually learned by the learning section? In particular the role of the "label" in the context of the supervised learning remains totally unclear. Does the "label" defines the intended output of the learning section depending on the provided input? 
The learning section substantially lacks clarity and a sufficient disclosure, even when interpreted by the examiner taking the remaining application into account.
3. - The technical meaning of "the movement amount of the pressure distribution after the posture control is small" is unclear. The attribute "small" implies a comparison and relation with other "larger" values, which is completely missing in the application. The learning section would have to determine the intended meaning of "small" in the context of the end effector device, the movement and rotation amount and the workpiece and would 
4. - The claimed feature, that the learning section determines the movement amount and the rotation amount of the tool center point such that the movement amount of the pressure distribution after the posture control is small, is thus at least technically unclear and further, also when interpreted within its valid technical meaning, not sufficiently disclosed by the application. It must be considered as the formulation of a pure result to be achieved without claiming or even disclosing any means how to arrive at the result.
5. - The learning section is claimed to learn the relation between, as input data, temporal variations in the pressure distribution and a movement and rotation amount of the tool center point, and as output data, the absolute amount of slippage. Hence, after the learning section is fully trained, based on given input data, the learning section is able to predict the output data. 
However, the learning section is not able to determine the input data necessary to arrive at a desired output data. In order to arrive at this 
This particular feature is completely missing from the application as a whole, and one having ordinary skill in the art, only considering the originally filed application and his general knowledge, would thus not be able to implement a learning section with the claimed determining function.
6. - In addition, the origin of the resulting posture control by the controller, i.e., the necessary control commands to the end effector, is missing from the claims and obviously from the application as a whole.
Even when the movement and rotation amount of the tool center point, i.e. a desired trajectory of the tool center point, is determined such that the slippage is small, the corresponding posture control, i.e., the actual control commands send to the robotic device, are not obvious and have to be calculated, eventually using an inverse transformation.
This essential feature is also neither claimed nor does it seem to be disclosed in the application as a whole and is, due to its complexity, also not easily and obviously implemented by one having ordinary skill in the art.
7. – In the dependent claims 2-6, specific technical features of the claimed subject matter are defined by the execution of method steps rather than by actual physical means. This mixture of categories renders the claims  Neither the technical scope of the claims, nor their actual intended category is thus clear.
Applicant’s attention is directed to further provide a definition and/or clarification of these unclear issues in the claims. Therefore, the claims are indefinite since the metes and bounds of such terminology cannot be determined. 
Dependent claims 3-5, and 9-11, these claims are also rejected under this section due to their dependency directly or indirectly of rejected base claims 2 and 8. 
In addition, these claims 3-5 and 9-11 are defining a further function of the learning section based on additional data. This additional data does result in a clear and complete disclosure of the claimed invention.
Accordingly, appropriated correction and/or clarification is requested.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alcazar et al. (US 2011/0137463 –from IDS), hereinafter “Alcazar”.
Regarding claims 1 and 7, Alcazar discloses a robotic device and the associated method (e.g. via systems and methods associated with handling an object with a robot gripper as shown in figure 1-2 – see [0023]), comprising: 

    PNG
    media_image1.png
    321
    497
    media_image1.png
    Greyscale

an end effector device including two fingers (fig. 1-2: parallel fingers 14a and 14b) for gripping a workpiece (fig. 2: object 16 such as an automobile part) (see figs 1-2; see [0019 and 0023]); 
a first sensor (figs 1-2: sensor array 40 is an array of pressure sensors that includes two sub-arrays that are associated with the gripping surface of the fingers 14a, 14b. A first sub-array 42a is associated with the gripping surface of first finger 14a and a second sub-array 42b is associated with the gripping surface of second finger 14b. As used herein, the term "sub-array" refers to portions of a sensor array that are distinguished from one another either physically or computationally. For example, sub-arrays 42a, 42b are associated with independently moveable parts of the gripper 10) configured to detect a pressure distribution on a gripping position on the workpiece by the two fingers (fingers 14a and 14b) (see figs. 1-2 and see [0021, 0024]); and 
a controller (see fig. 1: control equipment 54) configured to perform, based on a temporal variation in the 10pressure distribution when the workpiece is lifted, posture control including rotation of the end effector device (see [0034] disclosing "the gripper control equipment 54 is configured to control the gripper 10 according to instructions generated by the computing unit 52. The instructions are generated by the computing unit 52 in response to grip conditions or object behavior"; and see [0039]: "the state and the grip conditions or behavior of the object 16 are input into the control law to determine instructions for controlling the gripper 10 to reconcile the desired state and the actual state."; The control of the gripper clearly includes posture control of the gripper (see [0041]: "the processor 62 executes instructions in the memory 60 to fuse vector field 80a, 80b into a translational vector 82 and a rotational vector 84 that represent the grip conditions or behavior of the object 16. The gripping conditions or behavior of the object 16 are the result of a certain gripping approach that is used to initially engage the object 16 in a certain way or location). Including rotation of the end effector device (see [0032], [0033]: "rotational vectors that describe the behavior or movement of the object" necessitates the previous rotational movement of the object by the end effector device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alcazar, as applied to claims 1 and 7 above, and further in view of Su et al (NPL Document “Force Estimation and Slip Detection/Classification for Grip Control using a Biomimetic Tactile Sensor” – from IDS), hereinafter “Su”.
Regarding claims 2 and 8, Alcazar discloses as discussed above in claims 1 and 7. Alcazar is silent to disclose, wherein the controller includes a learning section which, based on a plurality of trials 15including the gripping of the workpiece using the two fingers and movement and rotation of a tool center point of the end effector device, performs supervised learning having been provided as learning data the temporal variation in the pressure distribution and a movement amount and a rotation amount of the tool center point and having been provided as a label a movement amount of the pressure distribution after the rotation, 20and the learning section determines, based on a result of the supervised learning, the movement amount and the rotation amount of the tool center point such that the movement amount of the pressure distribution after the posture control is small.
However, in the same field of endeavour or analogous art, Su teaches the claimed features implemented in a robotic grip control using a tactile sensor and implementing the machine learning technique via neural networks. Su further teaches the pressure-based method using a pressure sensor, generating multiple pressure readings in the time window (see at least page 298-300, section III-Biomimetic Tactile Sensor, section IV-Approach for description on the force estimation, slip detection/classification using the time-varying and the grip controller using a threshold chosen to be very small). 
before the effective filing date of the claimed invention to modify the invention of Alcazar to include the idea of machine learning with grip/force control as taught by Su for the benefit of to accurately estimate forces acting in all directions, detect the incipient slip, and classify slip with over 80% success rate (see abstract).
 25 Regarding claims 3 and 9, Alcazar/Su discloses as discussed above in claims 2 and 8. Alcazar is silent to disclose, further comprising a second sensor configured to detect gripping torque on the workpiece, wherein based on a result of the supervised learning having been further provided as learning data the gripping torque prior to the rotation, under a condition where the9Client's Ref.: 20-01370 Our Ref.: 19K09P193USmovement amount of the pressure distribution after the posture control is greater than a first threshold, the learning section determines the gripping torque prior to the posture control such that the gripping torque prior to the posture control is small.
Su teaches the claimed functionality as shown at least page 298, section III-Biomimetic Tactile Sensor, section IV-Approach for description on the force estimation disclosing the reliable estimation of tri-axial forces (Fx, Fy, Fz) applied on the robot finger, which are shown in Fig. 3, is important for a robust finger control. The slip detection/classification using the time-varying and the grip controller using a threshold chosen to be very small; see also fig 4 showing the grip control algorithm) – see motivation to combine as set forth above in claim 2 and 8.   
5 Regarding claims 4 and 10, Alcazar/Su discloses as discussed above in claims 2 and 8. Alcazar is silent to disclose, wherein under a condition where the movement amount of the pressure distribution after the posture control is greater than a second threshold, the learning section determines a movement speed of the tool center point such that the movement speed of the tool center point is high.
Su teaches the claimed functionality as shown at least in fig. 8 showing the slip detection experiment. Using the BioTac sensor we are able to detect the slip event before the IMU accelerometer attached to the object measures any acceleration due to slip; see also page 301, section “Slip Detection” ) – see motivation to combine as set forth above in claim 2 and 8.     
Regarding claims 5 and 11, Alcazar/Su discloses as discussed above in claims 2 and 8. Alcazar is silent to disclose, further comprising 
a second sensor configured to detect a gripping torque on the workpiece, wherein based on a result of the supervised learning having been further provided as 15learning data the gripping torque after the rotation and the temporal variation in the pressure distribution after the rotation, under a condition where the movement amount of the pressure distribution after the posture control is greater than a third threshold, the learning section 
Su teaches the claimed functionality at least page 298, section III-Biomimetic Tactile Sensor, section IV-Approach for description on the force estimation disclosing the reliable estimation of tri-axial forces (Fx, Fy, Fz) applied on the robot finger, which are shown in Fig. 3, is important for a robust finger control. The slip detection/classification using the time-varying and the grip controller using a threshold chosen to be very small; see also fig 4 showing the grip control algorithm) – see motivation to combine as set forth above in claim 2 and 8.   
Regarding claims 6 and 12, Alcazar/Su discloses as discussed above in claims 1 and 7. Alcazar/Su is silent to disclose, wherein when a movement amount of the pressure distribution is greater than a fourth threshold when the workpiece is lifted, the controller performs control so as to retry gripping of the workpiece using the two fingers.  Nevertheless, retrying to grip a workpiece in case the slippage exceeds a predefined threshold, is an obvious feature to be implemented for one having ordinary skill in the art to ensure the safe handling of a workpiece without risk of a potential fall of the workpiece during the handling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. - NPL Document “Predicting Slippage and Learning Manipulation Affordances through Gaussian Process Regression” to Viña et al, which is directed to a learning framework for prediction of slippage of grasps through kinesthetic perception which provides a basis for learning manipulation affordances. Our method uses Gaussian Process regression and the training is performed by isolating the translational and rotational components of the friction. The novelty of the approach lies on using a machine learning approach together with a physical model of the friction to determine continuous bounds on the forces and torques that a grasped object can withstand before slipping for a set of different object-hand relative poses. The experimental results show that our system is able to generate reliable predictions which agree with tests performed by manually pushing the object in the hand of the robot for previously unencountered grasp configurations.
2. – NPL Document “What Can Be Inferred From a Tactile Arrayed Sensor in Autonomous In-Hand Manipulation?” to Ho et al, which is directed to Slippage of the grasped object is, for the first time for tactile array sensor, fully detected by the proposal of slip ratio utilizing image processing tool. In this paper, grasped object is small relatively to tactile sensors. The reason we used this setup is due to the fact that it is the most common setup in task manipulation. Moreover, small object will leave a clear imprints on tactile sensor while changing its posture, resulting 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B